DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claim 1, line 14: “bendable region” has been amended to read --bendable region of said elongated body--.
Claim 7, line 1: “bendable region” has been amended to read --bendable region of said elongated body--.
Claim 16, line 1: “bendable region” has been amended to read --bendable region of said elongated body--.
Claim 21, line 6: “bendable region” has been amended to read --bendable region of said elongated body--.
Claim 25, line 1: “bendable region” has been amended to read --bendable region of said elongated body--.

Allowable Subject Matter
Claims 1, 6-8, 10-17 and 21-28 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 has been amended to include the previously indicated allowable subject matter of now canceled claim 5 (see page 10 of the Non-Final Rejection mailed 6/23/2021). Applicant’s arguments, see pages 8-12, filed 10/19/2021, with respect to claim 14 have been fully considered and are persuasive.  The rejection of claims 14-17 has been withdrawn. 
The closest prior art of record, Matsutani (US 5,100,432) or Lin (US 2012/0010655 A1), does not disclose or fairly suggest, either singly or in combination of any of the prior art of record, the claimed invention of independent claim 23, which recites, inter alia “wherein in the folded configuration said proximal section of said elongated body lies in a first plane and said distal section of said elongated body lies in a second plane that is different than the first plane so that said sharpened tip of said distal section of said elongated body is adjacent said suture attachment hole of said proximal section of said elongated body”.
Matsutani teaches a suture needle with proximal and distal sections and a bendable middle section therebetween having a smaller cross-section than that of the proximal and distal sections due to its flat surfaces 5a, 5b. However, Matsutani is silent to the amount of flexibility the middle section contains. Lin teaches a suture needle having a bendable region 12, but the needle of Lin is bent such that the proximal and distal regions remain in the same plane (Fig. 3) when folded rather than the proximal and distal regions lying in different planes when folded as claimed.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH A SIMPSON whose telephone number is (571)270-3865. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571)272-7134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/SARAH A SIMPSON/Primary Examiner, Art Unit 3771